Case: 15-30681      Document: 00513363897         Page: 1    Date Filed: 02/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-30681                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
CHRISTOPHER MILLER,                                                      February 1, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

CAPTAIN CREDIT; STATE OF LOUISIANA, Through the Department of
Public Safety and Corrections, Elayn Hunt Correctional Center,

              Defendants - Appellants




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-138


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       A jury found Defendants-Appellants liable on Plaintiff-Appellee
Christopher Miller’s state law negligence claim. The district court entered
judgment against Defendants-Appellants accordingly. Defendants-Appellants
then moved to alter or amend that judgment pursuant to Federal Rule of Civil




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-30681       Document: 00513363897          Page: 2     Date Filed: 02/01/2016



                                       No. 15-30681
Procedure 59(e). The district court denied that motion, and Defendants-
Appellants now appeal. We affirm.


                                              I.
       Plaintiff-Appellee Christopher Miller was an inmate at the Elayn Hunt
Correctional Center in Louisiana. Defendant-Appellant Captain Darius Credit
is an employee at the prison. Miller alleges that Credit injured his shoulder by
forcibly pulling him out of his prison bunk and flinging him onto the floor.
Miller further alleges that the State of Louisiana is vicariously liable for
Credit’s negligent conduct.
       Miller sued Defendants-Appellants for negligence under Louisiana state
law. 1 The case proceeded to trial. The jury found Defendants-Appellants
negligent and awarded Miller damages. The district court accordingly entered
a judgment in Miller’s favor.
       Defendants-Appellants then moved to alter or amend the judgment
pursuant to Federal Rule of Civil Procedure 59(e). They argued that Miller
failed to prove a causal relationship between his shoulder injury and Credit’s
negligent act. The district court denied the motion. Defendants-Appellants now
appeal.




       1 This Court has federal question jurisdiction over this case because Miller also claims
that Defendants-Appellants subjected him to excessive force in violation of the Eighth
Amendment. 28 U.S.C. § 1331; 42 U.S.C. § 1983.
       The State of Louisiana does not object to this suit being in federal court. Nor does the
State of Louisiana argue that it is otherwise immune from the negligence claim upon which
the district court’s judgment rests.
       Although the jury rendered a verdict against Miller on the excessive force claim,
Miller has not cross-appealed that aspect of the judgment.
                                              2
     Case: 15-30681       Document: 00513363897         Page: 3     Date Filed: 02/01/2016



                                       No. 15-30681
                                             II.
       Federal Rule of Civil Procedure 59(e) authorizes a district court to alter
or amend a judgment when it has committed “‘a manifest error of law or fact.’” 2
“Reconsideration of a judgment after its entry is an extraordinary remedy that
should be used sparingly.” 3
       We review a district court’s order denying a Rule 59(e) motion for abuse
of discretion. 4 “Under this standard of review, the district court’s decision and
decision-making process need only be reasonable.” 5


                                             III.
       The sole issue raised by Defendants-Appellants on appeal relates to the
sufficiency of the evidence to support the jury’s finding of causation. 6 We
conclude that the district court did not abuse its discretion by denying
Defendants-Appellants’ Rule 59(e) motion. The jury could have reasonably
found a causal relationship between Miller’s injury and Credit’s act of pulling
Miller out of his bunk.
       Miller testified that although he experienced occasional shoulder pain
prior to the incident, the pain became considerably more severe after Credit
forcibly removed Miller from his bunk. Additionally, an eyewitness testified
that Miller’s left arm was “hanging down longer than . . . it should have been”




       2  Schiller v. Physicians Res. Grp., 342 F.3d 563, 567 (5th Cir. 2003) (quoting
Rosenzweig v. Azurix Corp., 332 F.3d 854, 863-64 (5th Cir. 2003)).
       3 Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing Clancy v.

Emp’rs Health Ins. Co., 101 F. Supp. 2d 463, 465 (E.D. La. 2000)).
       4 Schiller, 342 F.3d at 566 (quoting Rosenzweig, 332 F.3d at 864).
       5 Templet, 367 F.3d at 477 (citing Ford Motor Credit Co. v. Bright, 34 F.3d 322, 324

(5th Cir. 1994)).
       6 The State of Louisiana does not argue on appeal that it is not vicariously liable for

Credit’s actions. Nor did it raise such a challenge in its motion to alter or amend the
judgment.
                                              3
     Case: 15-30681      Document: 00513363897         Page: 4    Date Filed: 02/01/2016



                                      No. 15-30681
shortly after Credit pulled Miller out of his bunk. Thus, the jury could
reasonably infer that Credit caused Miller’s injury.
       To be sure, Defendants-Appellants introduced competing evidence that
Credit did not injure Miller’s shoulder, and that Miller instead aggravated a
preexisting shoulder injury during an unrelated activity that occurred three
days after the bunk incident. However, the jury was free to weigh the
competing evidence as it saw fit.
       Defendants-Appellants also fault Miller for not calling an expert witness
to testify on the issue of causation. Under Louisiana law, a plaintiff may prove
causation by lay testimony; expert medical testimony is required only “when
the conclusion regarding medical causation is one that is not within common
knowledge.” 7 The jury did not need expert medical testimony to conclude that
forcefully pulling a person out of a bunk bed and tossing that person onto the
floor can injure that person’s shoulder.
       Finally, Defendants-Appellants argue that the district court abused its
discretion by “omi[tting] . . . any discussion of legal causation in” its order
denying Defendants-Appellants’ motion. That is not accurate; the district court
thoroughly analyzed the evidence introduced at trial and reasonably concluded
that “there is extensive lay testimony concerning causation and the extent of
Plaintiff’s injuries following the incident with Credit.”
       In sum, the evidence introduced at trial supports the jury’s verdict, so
the district court did not abuse its discretion by denying Defendants-
Appellants’ motion to amend or alter the judgment.
       AFFIRMED.




       Cannet v. Franklynn Pest Control Co., 985 So. 2d 270, 276 (La. Ct. App. 2008) (citing
       7

Chavers v. Travis, 902 So. 2d 389, 394-95 (La. Ct. App. 2005)).
                                             4